Citation Nr: 0803327	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  00-20 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation to his alleged spouse.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from March 
1967 to April 1969.  The appellant alleges that she is his 
spouse and is seeking an apportionment of his monthly 
disability compensation.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In October 2000, the appellant filed a substantive appeal (VA 
Form 9) indicating that she wished to appear personally 
before the Board at the RO (Travel Board hearing) and give 
testimony concerning her appeal.  Apparently, the claims file 
was transferred to the RO in San Juan, Puerto Rico, so that a 
hearing could be scheduled, but before this was done, the 
veteran requested that his claims file be transferred back to 
New York.  The appellant has not been afforded a Travel Board 
Hearing and has not otherwise indicated that she wishes to 
cancel this request.  Therefore, this must be done before 
adjudicating her claim.  38 C.F.R. § 20.700(a) (2007).

Accordingly, the claim is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing.  The RO should notify the 
appellant and her representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


